DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority to EP 18189198.7, which was filed on 2018-08-15.  A certified copy of the European patent application has been received.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/06/2019 and 12/13/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raphael A. Rodriguez US 20170286765 (hereinafter Rodriguez) in view of Raghavendra Hosabettu et al. US 20190258854 (hereinafter Hosabettu).
As per claim 1, Rodriguez teaches: A computer-implemented method of creating a digest of a document, comprising:
obtaining an image of the document (“The method can include receiving, by an authentication manager, an image of a first physical identification document to be authenticated” Rodriguez: para.4);
processing the image to obtain one or more datasets, each dataset comprising a line of text (Rodriguez: fig. 10, blocks 1004 and 1008) 
encoding the one or more datasets (Rodriguez: fig. 3)
generating a digest associated with the document therefrom, wherein the digest comprises one or more short hashes corresponding to a respective dataset (Rodriguez: para.11);
Rodriguez does not teach; however, Hosabettu discloses: a plurality of position independent values (“The structural blocks detection and annotation engine 200 may further extract the contextual text features (structural information and text characteristics) of the document using context aware and position independent text extraction techniques. Additionally, the structural blocks detection and annotation engine 200 may generate various feature values corresponding to the extracted text from the document and may classify the same.” Hosabettu: para. 27).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rodriguez with 
As per claim 3, the rejection of claim 1 is incorporated herein. Rodriguez teaches: the encoding comprises converting the one or more datasets into a simplified format (information is encoded as barcode: Rodriguez: fig. 3). 
As per claim 19, this claim defines a system that corresponds to method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 19 is rejected with the same rational as in the rejection of claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Hosabettu and further in view of JEONG IL Yoon et al. US 20160283749 (hereinafter Yoon).
As per claim 2, the rejection of claim 1 is incorporated herein. The combination of Rodriguez and Hosabettu does not teach; however, Yoon disclose: the digest further comprises position data associating the one or more short hashes with a respective dataset (Yoon: para. 114).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rodriguez and Hosabettu with the teaching of Yoon to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to protect data by hashing the position of the data.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Hosabettu and further in view of Charlie Aigeldinger US 20040164154 (hereinafter Aigeldinger).
As per claim 4, the rejection of claim 1 is incorporated herein. The combination of Rodriguez and Hosabettu does not teach; however, Wakasa disclose: the encoding comprises reducing the number of position independent values and/or reducing the complexity of the position independent values (Aigeldinger: para. 30)
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rodriguez and Hosabettu with the teaching of Aigeldinger to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to reduce the complexity of values.
As per claim 5, the rejection of claim 1 is incorporated herein. The combination of Rodriguez and Hosabettu does not teach; however, Aigeldinger disclose: the encoding comprises one or more of: removal of styling; standardization of commonly-confused characters; removal of excess white space; and enforcing consistent line termination (“The term white space may be defined as the separation space between bars that form a barcode and is not necessarily associated with the color of the space. One or more columns or portion of white space is removed from or added to an existing barcode font to decrease (or increase) the width of each barcode character in the font. By decreasing the width of a barcode character, the number of bars per inch is increased”. para. 30).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Hosabettu and further in view of Xiaofan Lin US 10769200 (hereinafter Lin).
As per claim 6, the rejection of claim 1 is incorporated herein. The combination of Rodriguez and Hosabettu does not teach; however, Lin disclose: the processing the image to obtain the one or more datasets comprises using optical character recognition (Lin: Abs.).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rodriguez and Hosabettu with the teaching of Lin to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to expedite the operation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Hosabettu and further in view of Stephen C. Glass et al. US 20190215325 (hereinafter Glass).
		As per claim 7, the rejection of claim 1 is incorporated herein. The combination of Rodriguez and Hosabettu does not teach; however, Glass disclose: applying a signing authority private key to the digest and generating a signature digest therefrom (“the certificate authority 120 will first compute the hash of the software application 310 to be signed and then encrypt the hash with the private key. The result of this operation generates the digital signature, which the certificate authority 120 ends along with the application. Glass: para. 23).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rodriguez and Hosabettu with the teaching of Glass to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to protect system data.
		Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Hosabettu in view of Glass and further in view of Jean-Marie Gatto US 6645075 (hereinafter Gatto).
		As per claim 8, the rejection of claim 7 is incorporated herein. The combination of Rodriguez, Hosabettu and Glass does not teach; however, Gatto disclose: generating a visual representation of the signature digest, and printing the visual representation on the document (Gatto: col. 2, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rodriguez, Hosabettu and Glass with the teaching of Gatto to meet the preceding limitations. One 
As per claim 9, the rejection of claim 8 is incorporated herein. The combination of Rodriguez, Hosabettu and Glass does not teach; however, Gatto disclose: generating a visual representation of the signature digest, and printing the visual representation on the document (the signature printed on the voucher contains different type of information. Gatto: col. 2, lines 1-4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rodriguez, Hosabettu and Glass with the teaching of Gatto to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to make the document visually verifiable.
As per claim 10, the rejection of claim 8 is incorporated herein. Rodriguez teaches: the visual representation comprises a 
1- dimensional or a 2-dimensional barcode (Rodriguez: fig. 5).
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Hosabettu and further in view of Ludovic Emmanuel Paul Noel Jacquin US 20180025159 (hereinafter Jacquin).
As per claim 11, the rejection of claim 1 is incorporated herein. The combination of Rodriguez and Hosabettu does not teach; however, Jacquin discloses: generating the one or more short hashes corresponding to a respective dataset such that each respective short hash is collision resistant (different hash function with high collision resistance are used on data sets: used Jacquin: para. 27).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rodriguez and Hosabettu with the teaching of Jacquin to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to ensure obtaining unique value for data sets.
As per claim 20, this claim defines a system that corresponds to method of claim 11 and does not define beyond limitations of claim 11. Therefore, claim 20 is rejected with the same rational as in the rejection of claim 11.
		Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Hosabettu in view of Jacquin and further in view of Jae-Young Jang US 20080052575 (hereinafter Jang).
		As per claim 12, the rejection of claim 11 is incorporated herein. The combination of Rodriguez, Hosabettu and Jacquin does not teach; however, Jang disclose: the generating the one or more short hashes comprises: applying a lossless compression to the respective dataset; and applying a 16-bit CRC checksum algorithm thereto (“the output data and the reference data may be converted to a smaller amount of data through a lossy or lossless compression algorithm, such as the check sum algorithm, the encoding algorithm, and the authorization code generation algorithm, the CRC algorithm, or other like algorithm. As a result of this conversion, converted output 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rodriguez, Hosabettu and Jacquin with the teaching of Jang to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to ensure security of data.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Hosabettu in view of Jacquin and further in view of Sean Matthew Dorward et al. US 20030018878 (hereinafter Dorward).
As per claim 13, the rejection of claim 11 is incorporated herein. The combination of Rodriguez, Hosabettu and Jacquin does not teach; however, Dorward discloses: each respective short hash is sufficiently collision resistant to prevent fraudulent reproduction thereof (Dorward: para. 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rodriguez, Hosabettu and Jacquin with the teaching of Dorward to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to ensure security of data.

Claim 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Hosabettu in view of Ferren and further in view of Arthur Beaverson et al. US 7725704 (hereinafter Beaverson).
As per claim 14, Rodriguez teaches: A method of verifying a digitally signed document, comprising: obtaining an image of the document (“The method can include receiving, by an authentication manager, an image of a first physical identification document to be authenticated” Rodriguez: para.4);
processing the image to obtain one or more datasets, each dataset comprising a line of text (Rodriguez: fig. 10, blocks 1004 and 1008); 
encoding the one or more datasets (Rodriguez: fig. 3);
generating a new digest associated with the document therefrom, wherein the new digest comprises one or more short hashes corresponding to a respective dataset (Rodriguez: para.11);
Rodriguez does not teach; however, Hosabettu discloses: a plurality of position independent values (“The structural blocks detection and annotation engine 200 may further extract the contextual text features (structural information and text characteristics) of the document using context aware and position independent text extraction techniques. Additionally, the structural blocks detection and annotation engine 200 may generate various feature values corresponding to the extracted text from the document and may classify the same.” Hosabettu: para. 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rodriguez with the methods of Hosabettu to meet the preceding limitations. One of ordinary skill in the 
The combination of Rodriguez and Hosabettu does not teach; however, Ferren disclose: retrieving a digital signature associated with the document; applying a public key to the digital signature to retrieve an original digest associated with the document, comparing the new digest and the original digest; and verifying the document in dependence thereon (Ferren: col. 1, lines 55-65).
The combination of Rodriguez, Hosabettu and Ferren does not teach; however, Beaverson disclose: the original digest comprises one or more further short hashes corresponding to one or more further datasets, wherein each of the one or more further datasets corresponds to a line of text in an original version of the document (selected blocks are checked for verification. Beaverson: fig. 8 and 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rodriguez, Hosabettu and Ferren with the teaching of Beaverson to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to expedite the verification process.
As per claim 15, the rejection of claim 14 is incorporated herein. The combination of Rodriguez, Hosabettu and Ferren does not teach; however, Beaverson disclose: the document is verified if the new digest matches the original digest; and wherein the document is not verified if the new digest does not match the original digest (Beaverson: fig. 8 and 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rodriguez, Hosabettu and Ferren with the teaching of Beaverson to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to expedite the verification process.
As per claim 16, the rejection of claim 15 is incorporated herein. The combination of Rodriguez, Hosabettu and Ferren does not teach; however, Beaverson disclose: the document is not verified, the method further comprises identifying a location of a discrepancy between the one or more datasets and the one or more further datasets (col. 9, lines 66 through col. 10, line 8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rodriguez, Hosabettu and Ferren with the teaching of Beaverson to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to specify the location of modifications in a file.
As per claim 17, the rejection of claim 15 is incorporated herein. The combination of Rodriguez, Hosabettu and Ferren does not teach; however, Beaverson disclose: identifying the location of the discrepancy comprises comparing the one or more short hashes to the one or more further short hashes (Beaverson: fig. 8 and 10).
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Hosabettu in view of Ferren in view of Beaverson and further in view of Dorward.
As per claim 18, the rejection of claim 14 is incorporated. The combination of 
Rodriguez, Hosabettu, Ferren and Beaverson does not teach; however, Dorward disclose: generating the one or more short hashes corresponding to a respective dataset such that each respective short hash is collision resistant (Dorward: para. 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rodriguez, Hosabettu, Hosabettu and Ferren with the teaching of Dorward to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to ensure security of data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493